Case 4:08-cr-O0060-AW-MAF Document 77 Filed 09/08/20 Page 1of1
{ &

i

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA ne
TALLAHASSEE DIVISION “Ts

UNITED STATES OF AMERICA

Vs CASE NO. 4:08-cr-00060:-MWIMAF

 

STEVEN KRPATA
WARRANT FOR ARREST

TO: The United States Marshal
and any Authorized United States Officer

YOU ARE HEREBY COMMANDED to arrest __STEVEN KRPATA

Name
and bring him or her forthwith to the nearest magistrate to answer a

Supervised Release Violation Petition
charging him or her with:
Violation of Mandatory Condition by failing to refrain from violation of the law.

Violation of Special Condition, by failing to refrain from contact in any form with children under the

 

 

 

 

 

 

 

age of 18.
Jessica J. Lyublanovits Clerk of Court
Name of Issuing Officer Title of Issuing Officer
s/Betsy Breeden July 30,2020 _ Tallahassee
Deputy Clerk: Betsy Breeden Date and Location
Bail fixed at $ Bail Reform Act
and/or in accordance with Comprehensive Crime by Mark E. Walker
Control Act of 1984. Name of Judicial Officer
RETURN

 

This warrant was received and executed with the arrest of the above-named defendant at
To lle ha ce Ec

DATE BIS Tr. NAME AND TITLE OF TING OFFICER SIGNATURE OF ARRESTING OFFICER

d MANS
DATE OF ARREST Maw eager - Dusig Inf

 

 

 

 

 

 

 

 

 

 

PILED USDC FLNB Th
SEP 6 SO PeeO8
